Citation Nr: 0813231	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  07-04 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a neurological 
disability of the right lower leg manifested by pain and 
numbness.  

2.  Entitlement to service connection for a neurological 
disability of the right foot manifested by pain and numbness.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel



INTRODUCTION

The veteran had active service in the United States Air Force 
from April 1982 to March 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  


FINDINGS OF FACT

The veteran was evaluated and treated on numerous occasions 
for right lower extremity injuries and symptoms while on 
active duty; however, service connection is in effect for 
residuals of a fracture of the right tibia and residuals of a 
fracture of the right hip and the post-service medical 
evidence, to include a report of a September 2006 VA 
examination, shows that while the veteran has symptoms of 
numbness and pain in the right lower leg and right foot; 
there is no objective evidence of current underlying disease 
or injury involving the nerves in the right leg or foot; the 
neurologist who examined the veteran at that time 
specifically ruled out such a diagnosis.  


CONCLUSIONS OF LAW

1.  Service connection for a claimed neurological disability 
of the right lower leg, to include as manifested by pain and 
numbness, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).

2.  Service connection for a claimed neurological disability 
of the right foot, to include as manifested by pain and 
numbness, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a May 2006 letter, the veteran was notified 
of the information and evidence needed to substantiate and 
complete his claims.  The veteran was specifically informed 
as to what evidence he was to provide and to what evidence VA 
would attempt to obtain on his behalf.  He was also notified 
of the need to give VA any evidence pertaining to his claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002). 

With respect to the Dingess requirements, the veteran was 
notified of the evidence necessary to establish the 
disability rating and effective date of award should his 
claim be granted, and this notice was prior to the decision 
which is the subject of the appeal.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims by VA.  

As to the duty to assist, the VCAA places an enhanced duty on 
VA to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  The RO has obtained all relevant medical records 
identified by the veteran and the service medical records are 
in the claims file.  
As to the duty to provide an examination or medical opinion, 
a report of a comprehensive VA examination is of record which 
addressed the question of the existence of current 
disabilities in the right lower leg and foot.  The 
neurologist, who examined the veteran in September 2006, 
specifically ruled out current diagnoses of neurological 
disabilities of the right leg and right foot.  Under these 
circumstances, VA has no duty to provide an additional 
medical examination or medical opinion.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  
  
For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With a chronic disease 
shown as such in service, so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support a claim of service connection.  Id.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Service connection may also be granted for an organic disease 
of the nervous system when it is manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309. 

Analysis

The veteran contends, in essence that he has chronic 
disabilities of the right leg and right foot (in addition to 
his service-connected residuals of fractures of the right hip 
and right tibia) manifested by pain and numbness that began 
during or as the result of service in the U.S. Air Force.

Upon review of the service medical records, the Board notes 
that the veteran had several episodes of lower extremity pain 
while on active duty.  Most recently, a September 2002 Air 
Force clinical note referred to a pain in the right foot 
experienced after an object was dropped onto the foot.  He 
sustained a fracture of the right tibia in 1983, which 
required surgical correction.  The veteran also incurred a 
right hip fracture during service, which also necessitated 
surgical treatment, to include the insertion of a pin in 
April 1993.  While there is nothing stated in the service 
records directly referring to a neurological condition in 
either the lower leg or foot, there is, as noted, substantial 
history regarding right lower extremity symptoms and 
functional impairment.  However, service connection is in 
effect for the veteran's residuals of a fracture of the (mid-
shaft) right tibia and residuals of a fracture of the right 
hip with internal fixation.  The 10 and 20 percent ratings 
for these latter disabilities, respectively, take into 
account functional impairment of the right upper and lower 
leg.

In view of the veteran's contentions and the foregoing 
medical evidence, the veteran was scheduled for a VA 
examination to determine the nature, severity and etiology of 
any additional right lower extremity disability or right foot 
disability that may be present, to include neurological 
disabilities manifested by pain or numbness.  That 
examination was accomplished in September 2006 and in 
reviewing the associated report, the Board finds that, while 
there were subjective complaints of pain and numbness, there 
was no objective clinical evidence to support a diagnosis of 
a neurological disability of the right leg or right foot.  
The examiner specifically ruled out any additional disability 
of the right leg manifested by pain or numbness and a right 
foot disability manifested by same.  The Board does not 
dispute the veracity of the veteran's assertions regarding 
his symptoms; however, symptoms such as pain or numbness, 
without a confirmed diagnosis, are not sufficient to satisfy 
the requirement of a disability for VA compensation purposes.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
Furthermore, while the veteran is certainly competent to 
report on the existence of symptoms such as pain and numbness 
(see Espiritu, supra), as a layperson, he is not qualified to 
proffer a medical diagnosis of an underlying neurological 
disease or disability.  Thus, his statements regarding the 
claimed diagnoses have no probative value.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As the existence 
of a current disability is the cornerstone of a claim for 
service connection, in the absence of competent evidence of a 
diagnosis of a chronic neurological disability of the right 
leg or right foot manifested by pain and numbness, the claims 
must be denied.  See Degmetich v. Brown, 104 F.3d 1328, 1333 
(1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue. That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim. 38 U.S.C.A. § 
5107(b); see also, e.g., Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir.); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for a chronic neurological 
disability of the right lower leg manifested by pain or 
numbness is denied.  

Entitlement to service connection for a chronic neurological 
disability of the right foot manifested by pain or numbness 
is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


